1                                                                        Honorable Timothy W. Dore
                                                           Hearing date: February 14, 2020; 9:30 a.m.
2                                    Hearing Place: Room 8106, 700 Stewart Street, Seattle, WA 98101
                                                     Responses due by: February 7, 2020; by 4:30 p.m.
3

4

5

6

7
                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
8                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE

9    In re:                                             )   Chapter 7
                                                        )   Bankruptcy No. 16-14377
10   LONNIE JOHN BENSON,                                )
     d/b/a Humanity Online LLC,                         )   TRUSTEE’S MOTION FOR AN ORDER
11                                                      )   PRESERVING ASSET FOR THE
                     Debtor(s).                         )   ESTATE
12                                                      )

13            COMES NOW the duly appointed trustee, Ronald G. Brown, through counsel, The Livesey

14   Law Firm, and Rory C. Livesey, and moves this court for an order preserving an asset for the estate

15   after the case is closed.

16            Among the assets of the estate was the debtor’s interest in real property in Arlington,

17   Washington. The debtor was renting the property through Airbnb and continued to do so several

18   months after the bankruptcy was filed. On April 2, 2019, the trustee obtained an order from the court

19   directing the debtor to turn over to the trustee, and provide an accounting for, all funds received from

20   Airbnb (Docket No. 212). The debtor has failed to obey this order of the court. The trustee is

21   preparing to close the estate, but wants to preserve this asset for the benefit of creditors.

22            Under Section 554 of the Bankruptcy Code, the closing of an estate typically abandons all

23   unadministered assets. Arguably that provision does not apply to the order for turnover, as the

24   trustee is seeking recovery on post-petition property. The trustee is requesting the entry of an order

25   specifically preserving this property for the estate notwithstanding any language of Section 554 that

     may cause an abandonment of the estate.


     TRUSTEE’S MOTION FOR AN ORDER                                            THE LIVESEY LAW FIRM
     PRESERVING ASSET FOR THE                                                 600 Stewart Street, Suite 1908
                                                                              Seattle, WA 98101
     ESTATE - 200113eMot Page 1                                               (206) 441-0826
     Case 16-14377-TWD            Doc 234     Filed 01/21/20      Ent. 01/21/20 09:59:44        Pg. 1 of 2
1        WHEREFORE, the trustee prays for an order accordingly.

2        RESPECTFULLY SUBMITTED this 21st day of January, 2020.

3                                          THE LIVESEY LAW FIRM

4
                                                  /S/ Rory C. Livesey
5
                                           Rory C. Livesey, WSBA #17601
6                                          Attorney for Ronald G. Brown, Trustee

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     TRUSTEE’S MOTION FOR AN ORDER                                THE LIVESEY LAW FIRM
     PRESERVING ASSET FOR THE                                     600 Stewart Street, Suite 1908
                                                                  Seattle, WA 98101
     ESTATE - 200113eMot Page 2                                   (206) 441-0826
     Case 16-14377-TWD     Doc 234    Filed 01/21/20   Ent. 01/21/20 09:59:44      Pg. 2 of 2
